Citation Nr: 1243881	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  08-00 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 




INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

In July 2010, the Board remanded the Veteran's claim for proper notice and to obtain relevant private treatment records, and the requested development has been completed to the extent possible.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In July 2012, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested an expert medical opinion from the Veterans Health Administration.  In October 2012, the Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument, and related argument was submitted by the Veteran's representative in November 2012.


FINDING OF FACT

Asymptomatic right club foot deformity was noted on the service entrance examination, and the evidence clearly and unmistakably establishes that the increase in disability of the preexisting condition during service did not reflect an irreversible worsening or permanent increase of the condition beyond its natural progress.




CONCLUSION OF LAW

The criteria for service connection for a right foot disability have not been met. 38 U.S.C.A. §§ 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.3.04(b), 3.306 (2012).

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A March 2006 notice letter was provided to the Veteran prior to the initial adjudication of his claim.  This letter satisfied VA's notice requirements by apprising the Veteran of the criteria for establishing direct service connection, as well as service connection for the aggravation of a preexisting condition.  The letter also outlined the regulations pertinent to the establishment of an effective date and of a disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to VA's duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.   The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).






A VA medical opinion was obtained in September 2012, and the medical opinion is adequate, as it is unequivocal, predicated on an accurate review of the record, and is supported by a sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that to have probative value, the opinion provider must be fully informed of the pertinent factual premises, provide a fully articulated opinion, and provide a supportive reasoned analysis).  

The Veteran's representative contends that the opinion's rationale is invalid, finding fault with the VA podiatrist's opinion that the Veteran's preexisting right club foot was not aggravated beyond its normal progression during service.  The podiatrist stated that the Veteran's right club foot would have been equally symptomatic in other nonservice-related settings (for example while performing factory work or walking on a university campus), and the Veteran's representative asserts that the Veteran's in-service duties were more strenuous than the activities the examiner found to be analogous.  However, the representative's argument is not tantamount to an allegation that the opinion is factually inaccurate, but rather a disagreement with the rationale.  As the opinion has a factually accurate predicate and is supported by a reasoned analysis, a new VA opinion need not be obtained.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection 

The Veteran contends that his congenital right club foot deformity was asymptomatic prior to entering service and permanently aggravated therein, and that his attempts to self-treat his resulting calluses created a right foot ulcer. 


The Veteran contends that this foot ulcer was aggravated by his nonservice-connected diabetes mellitus, eventually resulting in his right foot amputation.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1132.  Clear and unmistakable (obvious and manifest) evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003.  It is emphasized that the burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

When a condition is properly found to have been preexisting, the presumption of aggravation provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 



Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

"Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Facts

The service personnel records show that the Veteran served on active duty from January 1976 to January 1979, and he served in the Ceremonial Honor Guard with E Company, Infantry Battalion, at Fort Myer, Virginia.  On enlistment examination, the Veteran gave a history of treatment of club foot as a child.  On physical examination, the Veteran's history of a club foot deformity was again noted, but as the condition was currently asymptomatic, the Veteran's feet were assessed as normal.  

The service treatment records show that on May 16, 1978, the Veteran complained right foot pain for two weeks after running and while standing.  History included a right congenital clubfoot that had been treated with casting.  A definite limb length and girth differences were noted.  There was decreased dorsiflexion.  In May 1978, the Veteran was placed on a limited duty for two weeks with no physical training, no running, no marching, and no standing more than 20 minutes due to the club foot and foot strain.  





From May 19, 1978, to June 23, 1978, the Veteran was in physical therapy.  On June 7, 1978, the Veteran complained of pain over the dorsum of the right foot and on the posterior and lateral aspect of the right ankle.  The right lower extremity was 3/4 of inch shorter than the left lower extremity. The Veteran was ordered to wear a quarter inch heel and sole lift in his low quarters and boots.

On separation examination in December 1978, a right club foot and bilateral pes planus were noted. 

After service, the Veteran was diagnosed with diabetes in 1990.  He is not service-connected for diabetes.  Private medical records show a history of insulin-dependent diabetes mellitus, peripheral neuropathy, peripheral arteriosclerotic vascular disease, a diabetic ulcer of the right lower extremity, and probable osteomyelitis of the right foot since 2000.  

In 2002, there was an open diabetic ulcer and osteomyelitis of the right foot and surgery was done in August 2002.  In September 2002, a private physician stated that the Veteran had osteomyelitis of the right foot due to Charcot foot neuroarthropathy and a rocker bottom deformity and that the treatment modalities had included surgery, antibiotics, off-loading boots, crutches, and the use of braces.  In December 2002, the Veteran reported to his private treatment provider that his diabetic foot ulcers were related to the physical demands of his post-service career.

In November 2003, a private physician stated that the Veteran's Charcot foot was a complication of diabetes and had resulted in a chronic foot ulcer and pain.

In February 2006, the Veteran filed his claim for service connection.  In a statement in April 2006, he stated that he was born with a club right foot, but had not had any problems until he joined the military.  The Veteran stated that his foot would swell during physical training and drills and when standing during Honor Guard ceremonies.  The Veteran underwent numerous right foot debridements at VA prior to a right below knee amputation in 2007.


In July 2007, a private physician expressed the opinion that the Veteran should not have been admitted into the military because of his history of club foot and that the Veteran's physical training and prolonged standing in service may have exacerbated the progression of callus formations, deformity, and later ulcerations, which were complicated by diabetes mellitus, resulting in the amputation. 

In May 2010, the Veteran testified that his position as a Ceremonial Honor Guard had required constant marching and standing at attention; and that it was during this time that his foot began to worsen.  He testified that by May 1978 the pain in his right foot was unbearable.

In September 2012, a VHA expert, a podiatrist, reviewed the Veteran's file and expressed the opinion that the Veteran's right club foot preexisted service and was not aggravated by service.  In support of the opinion, the VHA expert stated that the Veteran's in-service right foot complaints are the type of complaints associated with a residual disability resulting from a club foot deformity.  The VHA expert stated that the foot complaints would have occurred when the Veteran engaged in any weight-bearing activity, including those unrelated to service.  The VHA expert expressed the opinion that the Veteran's in-service complaints were related to the natural progress of the preexisting condition.

The VHA expert also stated that the Veteran's right below-the-knee amputation was not caused by the Veteran's right foot deformity, but was rather a complication of the Veteran's nonservice-connected diabetes mellitus, which was diagnosed 12 years after the Veteran's separation from service.  The VHA expert stated that Charcot joint disease is a complication of diabetes mellitus, and the Veteran's progression to foot instability, ulceration, infection, osteomyelitis, and amputation was not an uncommon course for those with diabetes.






Analysis

As an asymptomatic right club foot deformity was noted on entrance examination, the presumption of soundness under 38 U.S.C.A. § 1111 does not apply.  Rather, the provisions of 38 U.S.C.A. § 1153 apply.

Under 38 U.S.C.A. § 1153, a pre-existing disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the condition.

The record shows that during service the Veteran was seen several times for symptoms related to his right club foot.  The VHA expert acknowledged the Veteran's symptoms during service, which the VHA expert found to be a natural progression of the disease resulting from engaging in weight-bearing activity.  This evidence shows that there was an increase in the disability during service, raising the presumption of aggravation under 38 U.S.C.A. § 1153.

As the presumption of aggravation arises, the burden shifts to VA to show a lack of aggravation by establishing that the increase was due to the natural progress of the disease.

Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).






Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.  Besides the notation of a right club foot on entrance examination, a club foot deformity is a simple medical condition that the Veteran, as a lay person, can identify.  Falzone v. Brown, 8 Vet. App. 398, 405-06 (1995).

Although the Veteran is competent to describe increased symptoms during service, the question of aggravation of a pre-existing condition is an issue that  requires an inference or a conclusion based on evidence.  However, such an inference or conclusion is not one the Veteran is competent to make based on mere personal observation.  Moreover, it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose or offer an opinion on aggravation of a pre-existing right club foot deformity.

For this reason, aggravation of pre-existing right club foot deformity, as opposed to merely identifying a right club foot deformity, is not an issue that the Veteran is competent to identify.  To the extent that the Veteran's statements and testimony are offered as proof of aggravation, these statements and testimony are not competent evidence and cannot be considered as evidence favorable to the claim.

Since a lay person is not competent to identify aggravation, and as the question of aggravation involves a medical determination, competent medical evidence is required.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.



The competent medical evidence on the question of aggravation of a pre-existing right club foot deformity consists of the opinions of both private and VA podiatrists, who are qualified through education, training, or experience to offer a medical diagnosis or opinion.

In June 2009, a private podiatrist stated that based on the Veteran's report, the in-service duties "may" have exacerbated the progression of a callous or ulcer formation, which later evolved into a chronic infection as the result of diabetes mellitus.  The podiatrist's use of the word "may" indicates speculation, and a probative medical opinion must be stated unequivocally.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.).  

Moreover, it is unclear from this medical opinion how the Veteran's treatment for pre-ulcerative foot lesions in 1998, nearly 20 years after the Veteran's discharge from service and approximately 8 years after he was diagnosed with diabetes mellitus in 1990, was related to service.  No foot lesions or calluses were noted during or on separation from service, and no treatment for lesions or calluses is of record or reported by the Veteran during service.  Although the Veteran asserts that his right foot ulcer was related to service, in treatment in 2002 the Veteran's foot ulcer was work-related.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).

Conversely, the VHA expert's opinion is unequivocal, based on a review of the Veteran's history and is supported by a detailed rationale.   







After reviewing the Veteran's service treatment records, which show the specific nature of the Veteran's in-service right foot complaints, the VHA expert expressed the opinion that the nature of the Veteran's complaints in service represented a natural progression of the Veteran's preexisting right club foot deformity, and that the progression would have occurred when the Veteran engaged in weight-bearing activity in any circumstance.  The VHA expert's opinion is unequivocally that the Veteran's preexisting right club foot was not aggravated beyond its natural progression by service.  

Given this probative medical opinion, there is clear and unmistakable evidence to rebut the presumption of aggravation.  

Based on this finding that no in-service aggravation of the Veteran's preexisting right club foot deformity occurred, there is no in-service event upon which to establish service connection for a right club foot deformity.  Accordingly, the Board need not analyze whether the Veteran's current right foot disability resulting from his amputation is related to his right club foot deformity.  

There is also no evidence to suggest that the Veteran's current disability of the residuals of a right foot amputation, which occurred many years after service and has been attributed to nonservice-connected diabetes mellitus, is directly related to service.  See Maxson, 12 Vet. App. 453.

As VA has demonstrated clearly and unmistakably that the Veteran's preexisting right foot disability was not permanently aggravated by service, there is no doubt to be resolved, and service connection is not warranted.   38 U.S.C.A. § 5107(b).










ORDER

Service connection for a right foot disability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


